PER CURIAM.
REVERSED. Finding that the pivotal issue raised in this appeal is controlled by Special Disability Trust Fund v. Brevard County Board of Public Instruction, 9 FCR 164, 166 (Feb. 2, 1975), cert. den., 320 So.2d 392 (Fla.1975), and further that the employer/carrier did not file their claim for reimbursement within 60 days as required by section 440.49(2)(g), Florida Statutes (1983), we reverse. In view of this holding, we find it unnecessary to reach the other issues raised.
BOOTH, JOANOS and MINER, JJ., concur.